Citation Nr: 1448769	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  08-09 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 15, 2011.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU), for the period prior to January 15, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part denied a rating in excess of 50 percent for PTSD. 

In April 2010, a travel board hearing was held before a Veterans Law Judge (who has since retired from the Board).  A transcript of the hearing is associated with the claims file.  

The case was remanded by the Board in December 2010.  Following a VA examination ordered in that remand, the rating for the Veteran's PTSD was increased to 70 percent disabling, effective January 15, 2011.  

In an April 2012 decision, the Board, in part, denied increased ratings for PTSD, in excess of 50 percent prior to January 15, 2011, and in excess of 70 percent thereafter.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a November 2012 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's decision regarding the denial of increased rating for PTSD so that the Board could provide adequate reasons and bases for the determinations.  The Court granted the joint motion and remanded the case to the Board. 

In an August 2013 decision, the Board once again denied increased ratings for PTSD, in excess of 50 percent prior to January 15, 2011, and in excess of 70 percent thereafter.  The Veteran appealed the Board's denial to the Court, but only to the extent that it had denied a rating in excess of 50 percent for the period prior to January 15, 2011.  Subsequently, that part of the Board's decision that denied entitlement to an increased rating for PTSD, rated as 50 percent disabling prior to January 15, 2011, was vacated pursuant to a May 2014 order, following a JMR.  The Order also expressly dismissed the remaining issue, namely, entitlement to an evaluation in excess of 70 percent after January 15, 2011 (see May 2014 JMR, noting that the portion of the August 2013 Board decision denying a rating in excess of 70 percent after January 15, 2011, should remain undisturbed).  The parties requested that the Court vacate the Board's decision regarding the denial of increased rating for PTSD so that the Board could again provide adequate reasons and bases for the determination.  The Court granted the joint motion and remanded the case to the Board. 

With respect to the TDIU issue, the Board notes that, in an October 2011 rating decision, the RO granted entitlement to TDIU effective January 15, 2011.  Inasmuch as there is some evidence submitted during the course of the Veteran's pending appeal reflecting that the Veteran may not have worked prior to January 2011 in part due to his service-connected PTSD (see Board Hearing Transcript), the Board has jurisdiction over the issue of entitlement to TDIU prior to January 15, 2011. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part of an increased rating claim when such is raised by the record during the course of the appeal).  For the sake of clarity, the Board separately lists this issue above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the May 2014 JMR, the parties agreed that the Board (1) failed to adequately address the Court's directives consistent with its decision in Mauerhan v. Principi, 16 Vet.App. 436, 443 (2002)(holding that "the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable those identified in the DSM-IV), and (2) was in derogation of the Court's decision in Stegall. See Stegall v. West, 11 Vet.App. 268, 271 (1998)(holding that a remand by the Court or by the Board confers on an appellant, as a matter of law, the right to VA compliance with the terms of the remand order and imposes upon the Secretary a concomitant duty to ensure compliance with the terms of the remand instructions).  

Specifically, in the November 2012 JMR/Remand Order, the parties agreed that the Board, in its April 2012 decision, failed to adequately consider the effect of the Veteran's symptomatology on the occupational and social aspects of his life.  Indeed, as explained in Mauerhan, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  

In the May 2014 JMR/Remand Order the parties again agreed that the Board, in its August 2013 decision, failed to assess the evidence in terms of the effect of PTSD symptoms on the Veteran's overall occupational and social impairment, consistent with Mauerhan.  The JMR noted that the Board also failed to (1) adequately discuss symptoms described by the Veteran in connection with testimony he submitted at his April 2010 Board hearing; (2) consider the frequency, severity, and duration of the Veteran's nightmares/insomnia, anger, and homicidal ideation for the time period prior to January 2011; and (3) discuss the length of any remissions, as well as the Veteran's capacity for adjustment during period of remission.  

The Board notes that, for the period prior to January 15, 2011, the record consists of a single VA psychiatric examination conducted in August 2006 (and sparse VA treatment records).  That examination did not specifically address the effect of PTSD symptoms on the Veteran's overall occupational and social impairment.  In light of the issues raised by the November 2012/May 2014 JMR, as well as the holding in Mauerhan, the Board finds that a retrospective opinion as to the Veteran's social and occupational impairment prior to January 15, 2011, should be obtained upon remand.  

Further, as noted in the introduction portion above, the record also raises an issue of entitlement to TDIU prior to January 15, 2011, in relation to the PTSD increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran submitted his claim for an increased rating for PTSD in October 2005.  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice, 22 Vet. App. at 453-54.  Here, the evidence suggests that the Veteran may be unemployed due to symptoms of PTSD for the period prior to January 15, 2011. See, e.g., Hearing Transcript. 

Accordingly, the issue of entitlement to a TDIU prior to January 15, 2011, has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the raised claim of a TDIU prior to January 15, 2011.  Because entitlement to a TDIU prior to January 15, 2011, is part of the Veteran's PTSD rating claim, the proper remedy here is to remand the TDIU issue for all required development and adjudication.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all records of VA treatment pertaining to PTSD for the period prior to January 15, 2011, are associated with the claims file. 

2. Thereafter, obtain a supplemental medical opinion from an appropriate VA examiner, preferably a psychiatrist, to determine the nature and severity of social and occupational impairment experienced by the Veteran (due to PTSD) prior to January 15, 2011.  The claims file and all electronic records, to include on Virtual VA, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner is requested to provide a retrospective opinion that: (i) determines all manifestations associated with the Veteran's PTSD prior to January 15, 2011, and to comment on the severity; and (ii) specifically addresses the degree of social and occupational impairment caused by his PTSD from 2005 and up until January 15, 2011.  

In doing so, it is requested that the examiner discuss (i) the findings noted in the August 2006 VA examination report; (ii) the Veteran's April 2010 Board hearing testimony (noting panic attacks, thoughts of suicide, legal problems, anger, feelings of persecution, etc.); (iii) the frequency, severity, and duration of the Veteran's nightmares/insomnia, anger, and homicidal ideation for the time period prior to January 2011; and (iv) the length of any remissions, as well as the Veteran's capacity for adjustment during period of remission. 

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work prior to January 15, 2011, to include the functional impairment caused by the service-connected PTSD, given his education and employment back ground. 

The supporting rationale for all opinions expressed must be provided.

3. Readjudicate the claims of entitlement to an evaluation in excess of 50 percent for PTSD prior to January 15, 2011, and entitlement to TDIU prior to January 15, 2011 (as part and parcel of the PTSD rating claim).  If the benefits sought remain denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



